Citation Nr: 0914845	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 22, 1979 to 
April 5, 1979.  He died in February 2004.  The appellant is 
the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of the Veteran's death service connection was not 
in effect for any disability.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was separated from military service in April 
1979.  The record does not show, and the appellant does not 
assert, that during the Veteran's lifetime service connection 
was granted for any disability.  Accordingly, there were no 
service-connected disabilities that were rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding the Veteran's death, and there 
were no service-connected disabilities that were continuously 
rated totally disabling for a period of not less than five 
years from the date of his discharge from active duty in 
April 1979.  Additionally, the Veteran was not a former 
prisoner of war.  For these reasons, there is no legal basis 
for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The U. S. 
Court of Appeals for Veterans Claims has held that compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  As explained above, no additional 
assistance would aid the appellant in substantiating her 
claim for DIC benefits under 38 U.S.C. § 1318.


ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C. § 1318 is denied.


REMAND

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).  The Veteran's death certificate 
states that an autopsy was performed.  No attempt to obtain a 
copy of the autopsy report has been made.  A copy of the 
autopsy report should be obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2008).

In February 2006, the appellant reported that the Veteran was 
treated at the Centerville Clinic, at the Oakland VA Medical 
Center (VAMC), and at the Greensburg VA Clinic.  While the RO 
obtained the Centerville Clinic records, there has been no 
attempt to obtain any of the Veteran's VA medical records.  
These records should be obtained and considered prior to 
adjudication of the appellant's claim for service connection 
for the cause of the Veteran's death.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).

A Veterans Health Administration (VHA) medical opinion was 
obtained in January 2009.  However, the VHA examiner 
specifically noted that his opinion was based on incomplete 
records.  When the additional records are obtained an 
addendum should be obtained.

The appellant received a letter pursuant to the VCAA in 
November 2006.  However, that the letter did not contain all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as interpreted by the Court in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  The letter should explain, 
what, if any, information and evidence 
(medical and lay) not previously provided 
to VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (a) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.  

2.  Obtain copies of the Veteran's medical 
records from the Oakland VAMC and the 
Greensburg VA clinic.

3.  After obtaining any necessary release 
forms from the appellant obtain the 
Veteran's autopsy report.

4.  When the above requested records have 
been associated with the record, return 
the Veteran's claims file to the VA 
cardiologist who provided the January 2009 
VHA opinion.  The cardiologist is 
requested to review the additional records 
and provide an addendum stating whether 
these records change any of his opinions.  

5.  When the above actions have been 
accomplished, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.  The supplemental 
statement of the case should show review 
of all evidence received since the March 
2007 statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


